            Case 2:20-mc-01675-MRH Document 1 Filed 01/06/21 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: DISCIPLINE OF                              )
JEFFREY W. BURZAWA,                               )
ATTORNEY REGISTRATION                             )
NUMBER 41558, A MEMBER                            )    Misc. No. 2:20-mc-1675
OF THE BAR OF THE UNITED STATES                   )
DISTRICT COURT FOR THE WESTERN                    )
DISTRICT OF PENNSYLVANIA                          )                        1/6/2021



                                             ORDER

         WHEREAS this Court has been advised that Jeffrey W. Burzawa was immediately

transferred to inactive status, from the Bar of the Commonwealth of Pennsylvania, by order of

the Supreme Court of Pennsylvania dated October 28, 2020, for an indefinite period and until

further order of the court, entered in Disciplinary Proceeding Number 15 DB 2020;

         NOW THEREFORE IT IS HEREBY ORDERED that a Rule to Show Cause is issued to

Jeffrey W. Burzawa to show good cause why a reciprocal order of transfer to inactive status for

an indefinite period and until further Order of the Court should not be entered by the United

States District Court for the Western District of Pennsylvania, returnable within thirty (30) days

from the date of this order; and

         IT IS FURTHER ORDERED that the Clerk of Court is directed to give notice of the

entry of this order to Jeffrey W. Burzawa via certified mail sent to the mailing address that he

maintains with the Clerk of Court. Because this address is different from the address on record

with the Pennsylvania Disciplinary Board, the Clerk of Court shall also send notice of the entry

of this order to Jeffrey W. Burzawa via first-class mail at that mailing address.



Date: January 5, 2021                         s/ Mark R. Hornak
                                              Mark R. Hornak
    CERTIFIED FROM THE RECORD                 Chief United States District Judge
          01/06/2021
         Joshua C. Lewis

          Deneé Breter
           Deputy Clerk
